Citation Nr: 1814056	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-27 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for additional dystrophic scar disability as the result of VA keloid excision surgery on July 27, 2006.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to December 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board previously remanded this claim for additional development in June 2015 and August 2016.  In August 2017, the Board requested a specialist opinion in a letter to the Veterans Health Administration (VHA).  This opinion was rendered in October 2017.  In December 2017, a letter was sent to the Veteran notifying him that an opinion had been received and enclosing that medical opinion.  The Veteran was notified that he had 60 days to respond, but no response was received; accordingly, the Board may proceed to adjudicate the claim on appeal.


FINDING OF FACT

The evidence does not establish that the Veteran has an additional disability as a result of VA negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault during the July 27, 2006, keloid excision surgery; VA exercised the degree of care that would be expected of a reasonable health care provider.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for an additional disability as a result of a July 27, 2006, keloid excision surgery are not met. 38 U.S.C. § 1151 (2014); 38 C.F.R. § 3.361 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Board also finds that there has been compliance with the prior June 2015 and August 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Compensation under 38 U.S.C. § 1151

On July 27, 2006, the two keloids were surgically removed from the base of the right side of the Veteran's neck.  The procedure was conducted at the Puget Sound VA Medical Center (VAMC).  Thereafter, the Veteran developed a painful keloid at the site of the excision.  He contends he has additional disability that was actually and proximately caused by the July 27, 2006, excision. 

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C. § 1151 (2014); 38 C.F.R. § 3.358(a) (2017).  To be awarded compensation under section 1151, a veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.  

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped. 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. 

To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent. 38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32). 38 C.F.R. § 3.361(d)(2).

Prior to the procedure, the Veteran was seen for treatment on June 1, 2006, at the Puget Sound VA Medical Center.  The two keloids at the base of the neck were noted on physical examination.  They were noted to have arisen at a site of a prior IV renal procedure.  The physician noted that the plan was to conduct a keloid excision on July 27th.  It was noted that the Veteran understood that keloids will likely recur and may require steroid injections.  On July 27, 2006, two keloids were surgically removed from the base of the right side of the Veteran's neck.  The procedure was conducted at the Puget Sound VA Medical Center.  Thereafter, the Veteran was seen for a series of follow-up visits with VA Dermatology Outpatient in August 2006.  One week post-operation, the Veteran reported having significant surgical pain for the first week.  Thereafter, the incision site had no pain.  An examination two weeks post-operation showed a healing incision without sign of infection or complication.  The Veteran was advised to begin over the counter Curad scar therapy and to call as the occasion required at any sign of keloid development for timely treatment.  

VA treatment records after these follow-up visits are silent for the Veteran's claimed disability until April 2007, over eight months after the July 2006 procedure.  Then, the Veteran presented for treatment of a recurrent painful keloid at the site of the prior excision.  The attending treatment provider commented that the treatment course at the time of the surgery had included plans for early intralesional steroids but that the plan for serial steroid injections had fallen through, unfortunately.  A new keloid scar had developed along the excision site.  The new scar was painful, manifested by sharp pain most of the time.  An attending dermatologist expressed his belief that the Veteran would not benefit from re-excision, as another keloid was bound to form.  Intralesional triamcinolone 7.5 mg was injected into the keloid.  

VA provided an initial examination for this claim in April 2011.  However, the examiner declined to provide the necessary opinions because he lacked the requisite expertise.  Thereafter, VA provided an examination in December 2011.  After thoroughly reviewing the evidence from before and after the July 27, 2006, surgery, the examiner made the following conclusions: 1) recurrence of keloids after surgery was a reasonably foreseeable event; 2) the medical record did not provide any evidence that the Veteran's post-surgical keloid was caused by the practitioner's failure to exercise the degree of care expected of a reasonable health provider; 
3) the Veteran did not incur additional disability as a result of the procedure, as the keloid was present and symptomatic prior to the procedure; 4) the Veteran's claim of exacerbation of symptoms from his keloids due to improper treatment provided by VA was less likely than not caused by or is a result of the surgical excision of his keloids, as there was no indication in the record to support that the increased manifestations were beyond the natural progression of the disease since it is "well recognized that keloids may increase in size, become more painful and not infrequently recur after surgical removal"; and 5) the adequacy of the informed consent was uncertain, and such a decision was better left to a reviewer with more knowledge of this issue than the examiner possessed.  

In the August 2017 VHA opinion request, the Board sought to clarify two questions.  First, the Board requested a specialist's opinion regarding whether there was additional disability after the July 27, 2006, surgery.  Second, the Board requested a specialist's opinion regarding whether the risk of a keloid becoming painful or recurrent and painful was the type of foreseeable post-surgery event that a reasonable medical provider would have considered to be an ordinary risk of surgery and the type of a risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent.  

In the October 2017 VHA opinion, a VA dermatologist cited to his review of the April and December 2011 VA examinations, the Veteran's September 2013 appeal, and the June 2006 VA treatment record noting that the keloid scar prior the July 2006 surgery would become irritated by clothing.  The dermatologist opined that there was additional disability following the July 27, 2006, surgery based on the Veteran appearing to be in increased pain.  The dermatologist also indicated that the risk of a keloid becoming painful or recurrent and painful is the type of foreseeable post-surgery event that would be considered as a risk of surgery which would need to be explained to the patient, and which was listed in the surgical consent on July 27, 2006.  It appeared that by the time intralesional steroids were finally administered eight months following the surgery, the keloid had substantially recurred and become painful.  The dermatologist noted that if intralesional steroid administration could have occurred at a point early in the evolution of the keloid, this might have better prevented recurrence and might have resulted in a less disabling outcome.

After a thorough review of the record, the Board finds that the evidence does not support a finding that the Veteran's keloid disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery on July 27, 2006, or an event not reasonably foreseeable.  

First, the Board finds that there is additional disability.  The evidence clearly shows increased reports of pain in reference to the Veteran's keloids on his neck after the July 27, 2006, procedure.  The VA dermatologist agreed with the April 2011 VA examiner in noting that the Veteran's reports were sufficient to support such a finding.  Thus, the threshold element of additional disability has been met.  

Thus, for compensation under 38 U.S.C. § 1151 to be warranted, actual and proximate causation must be present.  The Board notes that the evidence is somewhat ambiguous regarding the question of actual causation.  Though there is additional disability, the December 2011 VA examiner suggested that there was nothing to show that the increased symptomatology in the Veteran's neck keloids were beyond the natural progression of the disease since it was "well recognized that keloids may increase in size, become more painful and not infrequently recur after surgical removal."  However, the October 2017 VA dermatologist in his opinion seemingly includes actual causation with additional disability.  That is, the VA dermatologist accepted the Veteran's statements describing increased pain after his July 2006 surgery and discussed the injury as additional disability that was actually caused by the surgery.  For the sake of argument, the Board will assume that actual causation is present and that the Veteran's symptomatology is not just the natural progression of the underlying keloid disability.  

Even if there is actual causation, the preponderance of the evidence is against a finding that the additional disability was the result of VA negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault during the July 27, 2006, keloid excision surgery, or was due to an event not reasonably foreseeable. 

First, the Board accords the December 2011 VA opinion significant probative weight in finding that the evidence does not suggest that the Veteran's additional disability was caused by or the result of VA negligence, carelessness, lack of proper skill, error in judgment, or a similar instance of fault during the July 27, 2006, keloid excision surgery.  The examiner concluded that there was no evidence that the Veteran's keloid was caused by the practitioner's failure to exercise the degree of care expected of a reasonable health provider.  The opinion is based upon a thorough review of the relevant evidence and the examiner provided supporting explanations. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must clearly consider direct service connection and support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  The Veteran has not offered evidence that the treatment provided at his July 2006 procedure was below the appropriate standard of care.  In addition, in follow-up treatment with VA in August 2006, the Veteran was advised to seek treatment at any sign of subsequent keloid development for timely treatment.  That he did not seek treatment until April 2007 for his painful keloid scar does not reflect on the level of care provided by VA.  

Next, the Board finds that the Veteran's recurrent painful keloid scar was not due to an event not reasonably foreseeable.  In this regard, the Board finds that informed consent was obtained on July 27, 2006, including consent regarding the potential risks associated with the procedure.  The consent form is signed by the Veteran and by the doctor advising the Veteran of the nature of the procedure, its attendant risks, and expected results.  In addition, the June 1, 2006 VA treatment record shows that the Veteran was aware that recurrence of keloids and them becoming painful was a likely risk from this procedure.  Further, the October 2017 VA dermatologist noted that the Veteran's keloid recurring and becoming painful is the type of foreseeable post-surgery event that would be considered as a risk of surgery which would need to be explained to the Veteran, and indeed was explained to the Veteran and memorialized in the July 27, 2006, signed consent form.  This evidence indicates that the additional disability was specifically contemplated by medical professionals prior to the Veteran's surgery and that the Veteran was informed of these risks.  

The Veteran has asserted throughout that keloid excision directly caused his current painful keloid and that, therefore, he is entitled to compensation.  However, the Board finds that the Veteran is not competent to provide an etiological opinion in this regard as the determination of whether the development of additional keloid symptomatology is due to negligence or reasonably foreseeable events or due to noncompliance with post-operative instructions is not capable of lay observation; rather, these are complex medical determinations. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions). 

In light of the above, the Board finds that the criteria for entitlement to compensation pursuant to 38 U.S.C. § 1151 for additional disability caused by his surgical treatment at the VAMC on July 27, 2006, have not been met, and the claim is denied.  Because the preponderance of the evidence is against the § 1151 claim, the benefit of the doubt doctrine is not for application. 38 U.S.C. § 5107 (2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. at 55 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for additional dystrophic scar disability is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


